DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to communication from applicant on May 17, 2022.

Response to Amendment
Applicant's submission filed on May 17, 2022 has been entered. Claims 1-8 and 10-20 are pending in the current application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 and 10-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 16 and 20 recite “determine/determining an estimated amount of computations performed by the controller during the execution of the command”. Examiner asserts that such limitation is not adequately supported in the specification. That is, the specification lacks adequate disclosure as to how the claimed invention achieves the function of “determine/determining an estimated amount of computations performed by the controller during the execution of the command”. Paragraph [0046] of the originally filed specification recites “Similarly, the amount of operations to be performed by the controller (107) can be estimated based on the command op-code (141) and/or the characteristics of the dataset identified by the data (143) of the command (111).” Paragraph [0078] of the originally filed specification recites “Preferably, the workload level is determined, as a function of the estimated lengths of the time period for accessing the non-volatile memory (109) for a dataset identified by the command (111) and an estimated amount of computations to be performed by the controller (107) during the execution of the command (111), based at least in part on one of: locations of a dataset to be stored in or retrieved from the non-volatile memory (109); whether or not the dataset is on a continuous block of addresses; whether or not the dataset is in a same memory chip; and/or a size of the dataset.” Examiner asserts that paragraphs [0046] and [0078] (in addition to all other disclosure in the specification) lacks adequate disclosure/description as to how the claimed invention can perform the function of “determine/determining an estimated amount of computations performed by the controller during the execution of the command”. One of ordinary skill in the art would not be able to ascertain how the claimed invention determines an estimated amount of computations performed by the controller during execution of a command based on applicant’s disclosure. All dependent claims are rejected for having the same deficiencies as the claims from which they depend on.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 10-20  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 16 and 20 recite “determine/determining an estimated amount of computations performed by the controller during the execution of the command”. It is unclear as to how the claims perform the function of “determine/determining an estimated amount of computations performed by the controller during the execution of the command”. Specifically, it is unclear as to how an amount of computations performed by the controller during execution of a command is estimated by the controller/methods. All dependent claims are rejected for having the same deficiencies as the claims from which they depend on.

Response to Arguments
Applicant's arguments filed May 17, 2022 have been fully considered but they are not persuasive. On page 7 of applicant’s arguments, applicant disagrees with the Examiner contention that paragraph [0046] and paragraph [0078] would not enable one of skill in the art to understand the claimed invention without undue experimentation. Specifically, applicant  disagrees with examiner’s rejections under 35 U.S.C. 112(a) which states that the specification lacks adequate disclosure as to how the claimed invention achieves the function of claimed subject matter that recites “determine/determining an estimated amount of computations performed by the controller during the execution of the command”.  Applicant also disagrees with examiner’s rejections under 35 U.S.C. 112(b) which states that it is unclear as to how an amount of computations performed by the controller during execution of a command is estimated by the controller/methods. Examiner respectfully disagrees, and maintains current rejections under 35 U.S.C. 112(a) and 35 U.S.C. 112(b). On page 7 of applicant’s arguments, in view of the teachings of paragraph [0046] and paragraph [0078] of applicant’s originally filed specification, applicant submitted that “a single command (read or write) corresponds to a series of microcode instructions to operate on a NAND Flash array. Invocations of commands on a memory device invoke different sets of microcode instructions. Using the example in the specification, the underlying commands to access data in a continuous block or on multiple chips are necessarily different. Indeed, accessing data on multiple chips necessarily will invoke more steps (at a minimum and additional command to enable and disable chips for reading or writing). As another example, at a bare minimum, a command accessing one memory address versus a command accessing one hundred addresses are significantly different and the latter will necessarily include more individual computations.” Applicant asserted that the concept of microcode having varying amounts of computations to execute standard memory commands would be well within the purview of one of skill in the art. It appears as if applicant may be correlating the claimed computations with microcode instructions or steps that are involved with executing a command. Examiner asserts that although applicant has provided an example of how computations may be interpreted, applicant’s specification is not limited to such example, and the claimed subject matter encompasses more than applicant’s example, as the claimed subject matter merely broadly teaches estimating computations. To one of ordinary skill in the art, computations could refer to any type of calculation that is needed for executing a command, as the specification is not limited to the microcode/step example provided by applicant. Therefore, the broadness of the term computations may correlate to multiple meanings to one of ordinary skilled in the art, and one of ordinary skill in the art would not be able to ascertain how the claimed invention determines an estimated amount of computations performed by the controller during execution of a command based on applicant’s disclosure. Furthermore, applicant’s explanation has yet to provide how one of ordinary skill in the art can actually estimate the amount of computations during execution of the command. All rejections from the Office Action mailed on February 17, 2022 are maintained by examiner.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L WESTBROOK whose telephone number is (571)270-5028.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL L WESTBROOK/Examiner, Art Unit 2139

/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139